              Case 1:20-cv-10701-DPW Document 65-14 Filed 04/30/20 Page 1 of 2


                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACIIUSETTS


                                                         )
MICHAEL MCCARTHY, et. al.                                )   crvrLACTroN No.
                                                         )   1:20-cv-10701-DPW
                                 Plaintiffs,             )
                                                         )
                  -against-                              )   DECLARATTONOFTOBY
                                                         )   LEARY IN SUPPORT OF
CHARLES D. BAKER, et. al.,                               )   PLAINTIFF'S RE,PLY
                                                         )
                                 Defendants.             )
                                                         )

I, Toby Leary, hereby declare and state the following:

    1. I am the owner of Downrange        Inc. dlblaCape Gun Works, a state and federally licensed
           firearms dealer located at 96 Airport Road in Hyannis, Bamstable County, Massachusetts. My
           shop has approximately 5,000 sq. ft. of retail space.

   2.      Approximately 3 years ago I was contacted by a representative of the Mashpee Wampanoag
           Police Deparknent ("MWpp"). MWPD was seeking new patrol rifles, new shotguns for its
           cruisers and new duty weapons for its officers. MWPD has purchased these weapons on 3
           separate occasions from my company-

   3. Approximately               I was contacted by a representative of the Nantucket Police
                          3 years ago
           Department ("NPD"). NPD was seeking new duty weapons for its offrcers. NPD ultimately
           purchased its duty weapons from another company.

   4.      In January of 2A2A I was contacted by a representative of the Dennis Police Deparhnent
           ("DPD"). DPD was seeking new duty weapons for its officers. DPD ultimately purchased its
           duty weapons &om another company.

   5. Approximately       2 years ago I was contacted by a representative of the Barnstable Police
           Department's Detective Unit ("Detective Unit"). The Detective Unit was seeking newAR-15
           type weapons for its officers. To my knowledge, the Detective Unit has not yet prnchased new
           AR-15 type weapons from any company.

   6. I currently have an ongoing      contract with the Falmouth Police Department to provide gun
           smithing and sight adjusfrnent services on the Department's duty weapons.

   7   -   Several police departments and the U.S. Coast Guard utilize my indoor range for training
           purposcs. They have been unabls to do so since I closed my business pursuant to the
           Govemor's COVID-19 Order.
           Case 1:20-cv-10701-DPW Document 65-14 Filed 04/30/20 Page 2 of 2



I declare under the permlty of per.]ury that the foregoing is kue and correat.

          this          th day ofAprit, 2020"
                 -i{i
